DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on January 20, 2022 has been entered. Claims 1-7 and 10-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 7, 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant's reply fails to show support for the claim amendments.
Claims 1, 13 and 18 recite “the second direction being perpendicular to the first direction”. The specification does not disclose perpendicular directions. It appears that Applicant relies on the drawings for support. In Hockerson-Halberstadt Inc. v. Avia Grp Int'l Inc., 55 USPQ2d 1487 (Fed. Cir. 2000), the patentee argued that "the specification contains figures depicting a groove that is wider than the fins." Id at 1491. The Court noted that the disclosure "is devoid of any indication that the proportions of the groove and fins are drawn to scale" and held "it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." Id. There is nothing in the specification of the instant application that indicates the drawings are drawn to scale. The specification does not state the perpendicular relationship. The drawings therefore cannot be relied on to support the claimed perpendicular relationship.
Claim 3 recites “which is obtained by combining lights of different wavelengths at a certain ratio and appears as white.” Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. The 
	Claims 6 and 7 recite “having a wavelength greater/less than a “second” predetermined wavelength.” Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. In the specification, in paragraphs 13-14, it says “the cut-on/cut-off filter configured to pass an optical signal having a wavelength greater/less than a predetermined wavelength.” It does not say a “second predetermined wavelength.” The specification only refers to a “second wavelength” when describing a “third filter” which “may be a dichroic filter” but doesn’t say the “third filter” can be a cut-on/cut-off filter. Thus, the amendments to the claims are considered new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-5 and 10-12 are rejected under U.S.C. 103 as being unpatentable over Cargill (US5515169, cited in previous office action) in view of Palomba (US 2015/0123014, cited in previous office action), in further view of Abrisa (What is a Dichroic Filter?, hereafter referred to as “Abrisa”, cited in previous office action).
	Regarding claim 1, Cargill discloses an optical sensor (Spectral wavelength discrimination system) comprising: 
a light source part (radiation source #30), and configured to emit light onto an object (radiation source 30 emits light onto sample #28) 
a signal separator (Background, Paragraph 3, “dichroic filters have been used as components of the spectral filtration scheme.” LWF #34 is a filter that can be a dichroic filter) configured to separate optical signals, returning from the object (Fig. 4 transmitted beam #42 and reflected beam #44), 
a first photodetector part configured to detect the non-fluorescence signal (radiation detector #46); and 
a second photodetector part configured to detect the fluorescence signal (radiation detector #48), 
wherein the signal separator comprises a dichroic filter (LWF #34 can be a dichroic filter), among the optical signals returning from the object (Fig. 4 transmitted beam #42 and reflected beam #44 return from sample #28), 
wherein the first photodetector part comprises at least one first photodetector configured to detect the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal (radiation detector #46 detects the signal that is passed through the dichroic filter), the at least one first photodetector being a horizontal photodetector and extending in the first direction (Fig. 4, radiation detector #46 is a horizontal photodetector), and 
wherein the second photodetector part comprises at least one second photodetector configured to detect the optical signal, that is reflected from the dichroic filter, as the fluorescence signal  (radiation detector #48 detects the signal that is reflected from the dichroic filter), the at least one second photodetector being a vertical photodetector and extending in the second direction (Fig. 4, radiation detector #48 is a vertical photodetector).  


    PNG
    media_image1.png
    885
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    669
    539
    media_image2.png
    Greyscale

Fig. 4 of Cargill                                                                       Rotated Fig 1 of Palomba

Cargill does not disclose toward a second direction, the second direction being perpendicular to the first direction  
However, Palomba does disclose toward a second direction, the second direction being perpendicular to the first direction (Rotated Fig. 1, light source #102 emits light upwards which would be a second direction perpendicular to the first direction);
While Palomba does not explicitly disclose that the light source is provided on a substrate extending in a first direction, there are a finite number of options for supporting the light sources, namely, a structure running perpendicular to the light emit so as to not interfere with the system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the light source provided on a substrate to support the light source. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Palomba by adding toward a second direction, the second direction being perpendicular to the first direction and provided on a substrate extending in a first direction. MPEP 2144.04 VI C states that rearrangements of parts is allowed as long as the rearrangements do not modify the operation of the device. Rotating the device would be “an obvious matter of design choice”. Palomba’s figures teaches that it is possible to have the emission direction and the extension direction be in opposite directions. Therefore, it would have been obvious to one skilled in the art to have the emission of light and the extension of the substrate in perpendicular direction. The advantage of emitting light in a direction that is perpendicular to the substrate’s extension direction is a more compact design layout. The advantage of a substrate is to secure the light source in place as it emits the light creating more accurate results.
Cargill and Palomba do not disclose into a fluorescence signal and a non-fluorescence signal; configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength.
However, Abrisa does disclose into a fluorescence signal and a non-fluorescence signal (Applicant defines the difference between fluorescence and non-fluorescence signals based on wavelength. Dichroic filters are well known in the art to reflect optical signals having a wavelength ; configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength (Dichroic filters are well known in the art to reflect optical signals having a wavelength greater than a predetermined wavelength and pass optical signals having a wavelength less than the predetermined wavelength).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill and Palomba to incorporate the teachings of Abrisa by adding into a fluorescence signal and a non-fluorescence signal; configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength. The advantage of reflecting an optical signal with a greater wavelength and passing an optical signal with a smaller wavelength is to separate the beam into a fluorescence signal and a non-fluorescence signal for further data analysis of each respective beam. 

Regarding claim 2, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 1, wherein the light source part comprises: a light source configured to emit light in a predetermined wavelength range (Cargill, “An appropriate irradiation source is used to provide light in the wavelength range of interest, ultraviolet, visible, infrared, or a combination thereof”); and a wavelength tunable filter disposed on a light-emitting surface of the light source (Palomba, Paragraph [0021], “one or more spectral filters #104 may be positioned in a path of light from the broadband light source. Therefore, the system may include a broadband light source with a selectable wavelength range for illumination through wavelength dependent filters.”).
 a wavelength tunable filter disposed on a light-emitting surface of the light source.  A tunable filter is advantageous because it allows the user to change the wavelength of the light emitted from the light source and can be used to excite more molecules.

Regarding claim 3, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 2, wherein the light source is configured to emit (Cargill, “The emitted radiation is typically visible wavelength light but may be any radiation in the range between from about 250nm to 1100nm, specifically from about 300nm to 800nm”).  

Regarding claim 4, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 1, wherein the light source part comprises a plurality of light sources configured to respectively emit light of different wavelengths (Palomba, Paragraph [0023]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Abrisa and Palomba by adding the optical sensor of claim 1, wherein the light source part comprises a plurality of light sources configured to respectively emit light of different wavelengths. The advantage of the light source part capable of emitting different wavelengths is the ability to excite more molecules allowing more flexibility in the wavelength range of emission. 

Regarding claim 5, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 1, wherein the signal separator further comprises at least one of a beam splitter, a cut-on filter, or a cut-off filter (Cargill, “The system and method according to the present invention utilize the combination of a wavelength selective beamsplitter to separate radiation into two beams).

Regarding claim 10, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 1, wherein the signal separator further comprises a support configured to support the dichroic filter (Cargill, Col. 7, lines 25-29, “The LWF 34, and detectors 46, 48 are mounted in an optically opaque beamsplitter housing 68 that mounts the components in a stable manner and prevents stray light from sources other than sample 28 from striking LWF 34 or detectors 46, 48”).

Regarding claim 11, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 10, wherein the support is configured to support the dichroic filter to have a predetermined slope with respect to the a substrate on which the light source part is positioned (Cargill, Fig. 2C #34, Linear Wavelength Filter, and #68, beamsplitter housing & Fig. 2C #34 of Cargill teaches a filter at an angle and thus, it would be obvious to one skilled in the art to configure the support of the dichroic filter to have a predetermined slope with respect to the substrate).

Regarding claim 12, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 11, wherein the predetermined slope is determined based on a maximum divergence angle of an optical signal detectable by the at least one first photodetector, and a maximum divergence angle of an optical signal detectable by the at least one second photodetector (Cargill, Fig. 2C #34, Linear Wavelength Filter, and #68, beamsplitter housing).

	Claims 6-7 are rejected under U.S.C. 103 as being unpatentable over Cargill, Abrisa, and Palomba as applied to claim 1 above, and further in view of Jeffers (EP 1586854, cited in previous office action).

	Regarding claim 6, the combination of Cargill, Abrisa, and Palomba discloses the optical sensor of claim 1, the second photodetector part comprises at least one third photodetector (Cargill, A multiple-channel embodiment of the invention is illustrated in FIG. 5. Four channels are illustrated, but configurations comprising any number of channels, such as 8, 15, 32, or more channels may be used. Each channel comprises light collection optics, beam separation, and beam detection components as previously described).
	The combination does not disclose the signal separator further comprises at least one first cut-on filter configured to pass an optical signal, having a wavelength greater than a second predetermined wavelength, among the optical signals returning from the object; and configured to detect the optical signal, that is passed through the at least one first cut-on filter, as the fluorescence signal.
	However, the Jeffers discloses the signal separator further comprises at least one first cut-on filter configured to pass an optical signal, having a wavelength greater than a second predetermined wavelength, among the optical signals returning from the object (Paragraph [0050], "The cross-correlated light then travels through a splitter C2 and through a cut-on filter F1, which blocks (does not pass) the 633nm wavelength light from the HeNe laser but passes all longer wavelengths"); and configured to detect the optical signal, that is passed through the at least one first cut-on filter, as the fluorescence signal (Paragraph [0050], "The filtered light travels to detector D1 where the intensity of the light signal is converted into an electrical current").  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Abrisa, Palomba, and Jeffers by adding the signal separator further comprises at least one first cut-on filter configured to pass an optical signal, having a wavelength greater than a second predetermined wavelength, among the optical signals returning from the object; and configured to detect the optical signal, that is passed through the at least one first cut-on filter, as the fluorescence signal. The modification of Cargill by Jeffers to replace LWF #34 with the cut-on filter is merely a substitution that would have been predictable, namely, as a tool for separating optical signals by wavelength. 

	Regarding claim 7, the combination of Cargill, Abrisa, Palomba, and Jeffers discloses the optical sensor of claim 6, wherein the signal separator further comprises at least one second cut-off filter configured to pass an optical signal, having a wavelength less than the second predetermined wavelength, among the optical signals returning from the object (Jeffers, Paragraph [0042], "The cross-correlated light from source L1 then travels through a splitter C2 and through a cut-off filter F1, which blocks (does not pass) the 1500nm wavelength light from the VCSEL (see Figure 6b), but passes all shorter wavelengths"); and the first photodetector part comprises at least one fourth photodetector (Cargill, A multiple-channel embodiment of the invention is illustrated in FIG. 5. Four channels are illustrated, but configurations comprising any number of channels, such as 8, 15, 32, or more channels may be used. Each channel comprises light collection optics, beam separation, and beam detection components as previously described) configured to detect the optical signal, that is passed through the at least one second cut-off filter, as the non- fluorescence signal (Jeffers, Paragraph [0042], "the filtered light then travels through splitter C3 to detectors D1 and D2").
 

	Claims 13-15, and 18 are rejected under U.S.C. 103 as being unpatentable over Cargill, in view of Palomba, in further view of Abrisa and in further view of Park (US 2020/0046269, cited in previous office action).

an apparatus for estimating bio-information, the apparatus comprising: 
an optical sensor (Spectral wavelength discrimination system) comprising configured to emit, by using a light source part (radiation source 30); light onto an object (radiation source 30 emits light onto sample #28); configured to separate, by using a signal separator (Background, Paragraph 3, “dichroic filters have been used as components of the spectral filtration scheme.” LWF #34 is a filter that can be a dichroic filter), optical signals, which return from the object (Fig. 4 transmitted beam #42 and reflected beam #44), and configured to separately detect the non-fluorescence signal and the fluorescence signal (radiation detectors #46 and #48); 
wherein the signal separator comprises a dichroic filter (LWF #34 can be a dichroic filter) among the optical signals returning from the object (Fig. 4 transmitted beam #42 and reflected beam #44 return from sample #28), 
wherein the optical sensor comprises: 
at least one first photodetector configured to detect the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal (radiation detector #46 detects the signal that is passed through the dichroic filter), the at least one first photodetector being a horizontal photodetector and extending in the first direction (Fig. 4, radiation detector #46 is a horizontal photodetector); and 
at least one second photodetector configured to detect the optical signal, that is reflected from the dichroic filter, as the fluorescence signal (radiation detector #48 detects the signal that is reflected from the dichroic filter), the at least one second photodetector being a vertical photodetector and extending in the second direction (Fig. 4, radiation detector #48 is a vertical photodetector).  
 toward a second direction, the second direction being perpendicular to the first direction  
However, Palomba does disclose toward a second direction, the second direction being perpendicular to the first direction (Rotated Fig. 1, light source #102 emits light upwards which would be a second direction perpendicular to the first direction);
While Palomba does not explicitly disclose that the light source is provided on a substrate extending in a first direction, there are a finite number of options for supporting the light sources, namely, a structure running perpendicular to the light emit so as to not interfere with the system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the light source provided on a substrate to support the light source. Courts have recognized that a conclusion of obvious is supported by a finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143 (I)(E)). A horizontal substrate (added to the rotated Fig 1 of Palomba) that holds the light source #102 in place extends in a first direction. The direction of the extension and the direction of the emission are opposite to one another and are therefore perpendicular. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Palomba by adding toward a second direction, the second direction being perpendicular to the first direction and provided on a substrate extending in a first direction. MPEP 2144.04 VI C states that rearrangements of parts is allowed as long as the rearrangements do not modify the operation of the device. Rotating the device would be “an obvious matter of design choice”. Palomba’s figures teaches that it is possible to have the emission direction and the extension direction be in opposite directions. Therefore, it would have been obvious to one skilled in the art to have the emission of light and the extension of the 
Cargill and Palomba do not disclose into a fluorescence signal and a non-fluorescence signal; configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength.
However, Abrisa does disclose into a fluorescence signal and a non-fluorescence signal (Applicant defines the difference between fluorescence and non-fluorescence signals based on wavelength. Dichroic filters are well known in the art to reflect optical signals having a wavelength greater than a predetermined wavelength and pass optical signals having a  wavelength less than the predetermined wavelength); configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength (Dichroic filters are well known in the art to reflect optical signals having a wavelength greater than a predetermined wavelength and pass optical signals having a  wavelength less than the predetermined wavelength).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill and Palomba to incorporate the teachings of Abrisa by adding into a fluorescence signal and a non-fluorescence signal; configured to reflect an optical signal having a wavelength greater than a first predetermined wavelength and pass an optical signal having a wavelength less than the first predetermined wavelength. The advantage of reflecting an optical signal with a greater wavelength and passing an optical signal with a smaller wavelength is to separate the beam into a fluorescence signal and a non-fluorescence signal for further data analysis of each respective beam. 
 a processor configured to estimate at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal, and estimate at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal. 
However, Park discloses a processor configured to estimate at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal, and estimate at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal (Paragraph [0014], “the concentration estimation model may be generated by regression analysis or machine learning using a first reference area under a curve of a reference analyte spectrum, from which a background signal of the reference analyte spectrum is removed”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill, Palomba, and Abrisa to incorporate the teachings of Park by adding a processor configured to estimate at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal, and estimate at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal. Estimating concentrations of analytes by detecting the non-fluorescence signal and fluorescence signal is advantageous as they provide important medical information. 

	Regarding claim 14, the combination of the combination of Cargill, Abrisa, Palomba, and Park discloses the apparatus of claim 13, wherein the processor is further configured to reconstruct a non-fluorescence spectrum based on the detected non-fluorescence signal, and configured to reconstruct a fluorescence spectrum based on the detected fluorescence signal (Cargill, Computer 66 computes the wavelength of the emitted radiation 40 using an algorithm 70 including an appropriate Fourier analysis 

	Regarding claim 15, the combination of the combination of Cargill, Abrisa, Palomba, and Park discloses the apparatus of claim 13, wherein the processor is further configured to estimate the at least one of the concentration or the amount of the first analyte and the at least one of the concentration or the amount of the second analyte by using at least one of regression analysis, machine learning, Net Analyte Signal (NAS), or deep learning (Park, Paragraph [0014], “the concentration estimation model may be generated by regression analysis or machine learning using a first reference area under a curve of a reference analyte spectrum, from which a background signal of the reference analyte spectrum is removed”).  

	Regarding claim 18, Cargill discloses, a method of estimating bio-information, the method comprising: 
emitting, by using a light source part (radiation source 30) light onto an object (radiation source 30 emits light onto sample #28)
separating, by using a signal separator (Background, Paragraph 3, “dichroic filters have been used as components of the spectral filtration scheme.” LWF #34 is a filter that can be a dichroic filter), optical signals, returning from the object Fig. 4 transmitted beam #42 and reflected beam #44),
detecting, by using at least one first photodetector, the non-fluorescence signal (radiation detector #46); 
detecting, by using at least one second photodetector, the fluorescence signal (radiation detector #48); 
wherein the separating comprises reflecting, by using a dichroic filter (LWF #34 can be a dichroic filter), among the optical signals returning from the object (Fig. 4 transmitted beam #42 and reflected beam #44 return from sample #28),
wherein the detecting the non-fluorescence signal comprises detecting, by using the at least one first photodetector, the optical signal, that is passed through the dichroic filter, as the non-fluorescence signal (radiation detector #46 detects the signal that is passed through the dichroic filter), the at least one first photodetector being a horizontal photodetector and extending in the first direction (Fig. 4, radiation detector #46 is a horizontal photodetector); and 
wherein the detecting the fluorescence signal comprises detecting, by using the at least one second photodetector, the optical signal, that is reflected from the dichroic filter, as the fluorescence signal (radiation detector #48 detects the signal that is passed through the dichroic filter), the at least one second photodetector being a vertical photodetector and extending in the second direction (Fig. 4, radiation detector #46 is a horizontal photodetector).  
Cargill does not disclose toward a second direction, the second direction being perpendicular to the first direction  
However, Palomba does disclose toward a second direction, the second direction being perpendicular to the first direction (Rotated Fig. 1, light source #102 emits light upwards which would be a second direction perpendicular to the first direction);
While Palomba does not explicitly disclose that the light source is provided on a substrate extending in a first direction, there are a finite number of options for supporting the light sources, 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Palomba by adding toward a second direction, the second direction being perpendicular to the first direction and provided on a substrate extending in a first direction. MPEP 2144.04 VI C states that rearrangements of parts is allowed as long as the rearrangements do not modify the operation of the device. Rotating the device would be “an obvious matter of design choice”. Palomba’s figures teaches that it is possible to have the emission direction and the extension direction be in opposite directions. Therefore, it would have been obvious to one skilled in the art to have the emission of light and the extension of the substrate in perpendicular direction. The advantage of emitting light in a direction that is perpendicular to the substrate’s extension direction is a more compact design layout. The advantage of a substrate is to secure the light source in place as it emits the light creating more accurate results.
Cargill and Palomba do not disclose into a fluorescence signal and a non-fluorescence signal; an optical signal having a wavelength greater than a predetermined wavelength and passing an optical signal having a wavelength less than the predetermined wavelength.
 into a fluorescence signal and a non-fluorescence signal (Applicant defines the difference between fluorescence and non-fluorescence signals based on wavelength. Dichroic filters are well known in the art to reflect optical signals having a wavelength greater than a predetermined wavelength and pass optical signals having a  wavelength less than the predetermined wavelength); an optical signal having a wavelength greater than a predetermined wavelength and passing an optical signal having a wavelength less than the predetermined wavelength, (Dichroic filters are well known in the art to reflect optical signals having a wavelength greater than a predetermined wavelength and pass optical signals having a  wavelength less than the predetermined wavelength).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill and Palomba to incorporate the teachings of by adding into a fluorescence signal and a non-fluorescence signal; an optical signal having a wavelength greater than a predetermined wavelength and passing an optical signal having a wavelength less than the predetermined wavelength.. The advantage of reflecting an optical signal with a greater wavelength and passing an optical signal with a smaller wavelength is to separate the beam into a fluorescence signal and a non-fluorescence signal for further data analysis of each respective beam. 
Cargill, Palomba, and Abrisa do not disclose estimating at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal; estimating at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal.
However, Park discloses estimating at least one of a concentration or an amount of a first analyte in the object by analyzing the detected non-fluorescence signal (Paragraph [0014], “the concentration estimation model may be generated by regression analysis or machine learning using a ; and 
estimating at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal (Paragraph [0014], “the concentration estimation model may be generated by regression analysis or machine learning using a first reference area under a curve of a reference analyte spectrum, from which a background signal of the reference analyte spectrum is removed”)., 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill, Palomba, and Abrisa to incorporate the teachings of Park by adding estimating at least one of a concentration or an amount of a second analyte in the object by analyzing the detected fluorescence signal. Estimating concentrations of analytes by detecting the non-fluorescence signal and fluorescence signal is advantageous as they provide important medical information. 

	Claims 16 and 19 are rejected under U.S.C. 103 as being unpatentable over Cargill, Abrisa, Palomba, and Park as applied to claims 13 and 18 above, respectively, and further in view of Gillbro (Carotenoid fluorescence, hereafter referred to as Gillbro), cited in previous office action) and in further view of Ferrara (A method for visualizing fluorescence of flavonoid therapeutics in vivo in the model eukaryote Dictyostelium discoideum, hereafter refered to as Ferrara, cited in previous office action).

	Regarding claims 16 and 19, the combination of Cargill, Abrisa, Palomba, and Park disclose the apparatus and method of claims 13 and 18, respectively. 
	The combination does not disclose the first analyte comprises carotenoid
 the first analyte comprises carotenoid. (Fluorescence excitation and emission spectra are reported from the carotenoids β-carotene, rhodopin and spheroidenone in carbon disulfide. From the small Stokes shift and the high emission anisotropy it is concluded that the fluorescence is emitted during the 1Bu→1Ag transition)
	The combination does not disclose the second analyte comprises flavonoid.
	However, Ferrara discloses the second analyte comprises flavonoid (Flavonoids at physiological concentrations emit only low levels of fluorescence, which are not visible by microscopy in situ. A dye that has been used to enhance fluorescence of polyphenolic pigments in plant tissues was found to be effective in studies of flavonoid therapeutics in a model eukaryotic microbe, Dictyostelium discoideum).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Abrisa, Palomba, Park, Gilbro and Ferrara by adding the first analyte comprises carotenoid; and the second analyte comprises flavonoid. Measuring carotenoid and flavonoid concentrations is advantageous because they can provide important medical information for the person. Carotenoids are antioxidants that prevent diseases and flavonoids help regular cellular activity.

	Claims 17 and 20 are rejected under U.S.C. 103 as being unpatentable over Cargill, Abrisa, Palomba, and Park as applied to claims 13 and 18 above, respectively, and further in view of Nawrot (A Fluorescent Biosensor for Detection Vital Body Fluids’ Agents, hereafter referred to as Nawrot, cited in previous office action) and Barman (Raman Spectroscopy Based Sensitive and Specific Detection of Glycated Hemoglobin, hereafter referred to as Barman, cited in previous office action).

	Regarding claims 17 and 20, the combination of Cargill, Abrisa, Palomba, and Park disclose the apparatus and method of claims 13 and 18, respectively. 
the processor is further configured to estimate at least one of a health condition or a life habit of the object based on the estimated at least one of the concentration or the amount of the first analyte and the estimated at least one of the concentration or the amount of the second analyte.
	However, Nawrot and Barman disclose the processor is further configured to estimate at least one of a health condition or a life habit of the object based on the estimated at least one of the concentration or the amount of the first analyte and the estimated at least one of the concentration or the amount of the second analyte (Nawrot, Section 1, "This review focuses on biosensors that can be applied to continuous, time-resolved measurements with fluorescence. The material presents the fluorescent biosensors for the detection of neurotransmitters, hormones, and other human metabolites as glucose, lactate, or uric acid”, Nawrot, Section 5.1 “Glucose is one of the most important molecules in the body. It performs the basic function in metabolic processes and is the main source of energy in cellular metabolism. As with other important molecules, glucose disturbances can cause many serious diseases such as diabetes or hypoglycemia. As the incidence of diabetes continues to increase, it is extremely important to monitor the level of glucose in the blood in order to accurately diagnose diabetes”, & Barman, Abstract, "In recent years, glycated hemoglobin (HbA1c) has been increasingly accepted as a functional metric of mean blood glucose in the treatment of diabetic patients. Importantly, HbA1c provides an alternate measure of total glycemic exposure due to the representation of blood glucose throughout the day, including post-prandially. In this article, we propose and demonstrate the potential of Raman spectroscopy as a novel analytical method for quantitative detection of HbA1c, without using external dyes or reagents”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cargill to incorporate the teachings of Abrisa, Palomba, Park, Nawrot and Barman by adding the processor is further configured to estimate at least one of a health condition or a life habit of the object based on the estimated at least one of the concentration or the amount of the first analyte and the estimated at least one of the concentration or the amount of the second analyte. Adding a processor configured to estimate health conditions or life habits based on the concentration of the first analyte is advantageous because it can provide important medical information by analyzing the signals detected by the optical sensor. Carotenoids are antioxidants that prevent diseases and flavonoids help regular cellular activity.

Response to Arguments
	Applicant’s arguments filed on January 20, 2022 have been fully considered.
	Applicant argues on page 7 that no new matter has been added. Examiner respectfully disagrees. Claims 1, 3, 6, and 7, 13 and 18 are rejected for incorporating new matter as discussed above. 
	Applicant argues on page 7 that, as amended, claim 1 provides enough structure. Examiner agrees and the 112(f) rejection has been withdrawn.
	Applicant argues on page 7 that, in view of the amendments to claim 3, the 112(b) rejection should be withdrawn. Examiner agrees that with the new amendments, claim 3 is no longer considered indefinite and the 112(b) rejection is withdrawn. However, as discussed above, claim 3 is also rejected under U.S.C. 112(a) for the incorporation of new matter.
	Applicant argues on page 7 that with the incorporation of claims 8 and 9, claims 13 and 18 are no longer abstract idea. Examiner agrees and the 101 rejection has been withdrawn.
	Applicant argues on page 10 that the other cited references do not cure these deficiencies of Tokhtuev. Examiner respectfully disagrees. As amended, the combination of Cargill, Abrisa and Palomba, and the combination of Cargill, Abrisa, Palomba, and Park disclose claims 1, and 13 and 18, respectively. Each of these references have previously been cited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2021/0033525, discloses a lens system #63 that directs light to a dichroic beam splitter #95 that splits based on wavelength and travels to two (seemingly vertical and horizontal) detector plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791